IN THE COURT OF APPEALS OF IOWA

                                       No. 14-0661
                                 Filed January 28, 2015


STATE OF IOWA,
     Plaintiff-Appellant,

vs.

MARIA A. MEYER,
     Defendant-Appellee.
________________________________________________________________

       Appeal from the Iowa District Court for Dubuque County, Lawrence H.

Fautsch, Judge.



       The State appeals the district court’s grant of Maria Meyer’s motion to

dismiss based on an alleged violation of her right to a speedy trial. REVERSED

AND REMANDED.



       Thomas J. Miller, Attorney General, Heather R. Quick, Assistant Attorney

General, Ralph Potter, County Attorney, and Brigit Barnes, Assistant County

Attorney, for appellant State.

       Mark C. Smith, State Appellate Defender, for appellee.



       Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                         2


VOGEL, P.J.

       The State appeals the district court’s grant of Maria Meyer’s motion to

dismiss based on an alleged violation of her right to a speedy trial. It asserts the

court erred in determining Meyer’s attorney could not waive speedy trial on her

behalf and also that good cause did not exist for the delay. Because defense

counsel waived Meyer’s speedy-trial rights on her behalf, and he did so acting

within the scope of his authority as Meyer’s legal representative, we conclude the

district court erred when finding Meyer did not waive her speedy-trial rights.

Consequently, we reverse the court’s grant of Meyer’s motion to dismiss and

remand for further proceedings.

       Meyer was charged by four different trial informations relating to

allegations she stole checks. She was charged on July 9, 2012, under two case

numbers, and again on July 24, 2013, also under two case numbers.              The

speedy trial deadline was set to expire on October 7, 2013, and October 22,

2013, respectively.

       During the first pretrial conference, Meyer asserted her right to a speedy

trial. A “final” pretrial conference was held on September 18, and it was noted

Meyer requested a continuance of trial as well as demanded speedy trial.

Another final pretrial conference was set for September 24, and the trial was

continued to September 30. At the pretrial conference on September 24, 2013,

Meyer’s attorney, Steven Hodge, appeared on her behalf.          According to the

presiding judge’s testimony at the motion to dismiss hearing, Hodge requested a

continuance beyond the speedy-trial deadline and informed the court he would
                                          3


file a written waiver of Meyer’s speedy-trial rights.1 An order resetting pretrial to

November 12 and trial to November 18, 2013, was filed.2 No written waiver of

speedy-trial rights was ever filed. However, on November 15, the district court

issued an order stating Hodge had waived speedy trial on Meyer’s behalf.

       Meyer failed to appear for trial on November 18. The State requested the

court either reschedule the trial or issue a warrant for Meyer’s arrest, after which

both the State and Hodge agreed to continue the trial to January 13, 2014.

Meyer did not assert her speedy-trial rights until December 8, 2013, when she

filed a motion to dismiss due to a violation of these rights. The State resisted,

arguing Hodge had waived speedy trial on Meyer’s behalf, or alternatively, good

cause existed for the delay.      New counsel for Meyer was appointed, and a

hearing on her motion to dismiss was held, at which Hodge and the district court

judge who presided over the initial proceedings testified.

       On March 27, 2014, the district court granted Meyer’s motion to dismiss.

Specifically, it held:

       Mr. Hodge’s statement that he had no recollection of any
       discussion at the time of the pretrial conference as to the status of a
       speedy trial is not equivalent to saying that there was no discussion
       of such. Only Judge Ackley testified that she had a recollection of a
       discussion pertaining to the speedy trial issue at the pretrial
       conference. This Court therefore concludes that Judge Ackley’s

1
  At the motion to dismiss hearing, Hodge testified he did not remember stating he was
going to file a waiver.
2
  The order stated:
        At the final pretrial/status conference of September 16, 2013, the Court
        was informed by counsel that a waiver of speedy trial was being executed
        by Defendant and would be presented to the Court.                Trial was
        rescheduled to November 18, 2013, pursuant to this assertion . . . .
        Based on State v. LeFlore, 308 N.W.2d 39, 41 (Iowa 1981) . . . the Court
        hereby determines that counsel waived the right to speedy trial in his
        assertions to the Court at the pretrial/status conference of September 23,
        2013.
                                           4


       recollection must be given greater weight than Mr. Hodge’s lack of
       recollection. But Mr. Hodge’s representation to the Court was not a
       waiver of speedy trial on behalf of the Defendant. It was a
       representation that a waiver of speedy trial would be effectuated by
       the Defendant doing so in writing.

It further concluded good cause did not exist for the delay. The State appeals.

       When a party alleges the district court improperly applied procedural rules

regarding the speedy-trial issue, we review for correction of errors at law. State

v. Miller, 637 N.W.2d 201, 204 (Iowa 2001).            However, “The trial court’s

discretion to avoid dismissal under rule [2.33](2)(b) is circumscribed by the

limited exceptions to the rule’s mandate. So the question, ultimately, is whether

the trial court properly exercised—or abused—its limited discretion under the

rule.” Id. (internal citations omitted).

       Our supreme court has held “that the statutory right to a speedy trial . . . is

not a personal right that can be waived only by the defendant. Defense counsel

acting within the scope of his or her authority may waive this right on the

defendant’s behalf without the defendant’s express consent.”           LeFlore, 308
N.W.2d at 41. Here, the district court explicitly found defense counsel asserted

to the court that a written waiver would be filed. We further note the order of

November 15, 2013, stated: “Based on [Laflore], the Court hereby determines

that counsel waived the right to speedy trial in his assertions to the Court at the

pretrial/status conference of September 23, 2013.”

       In making the representation to the district court that a written waiver

would be filed, Hodge was acting within the scope of his authority as Meyer’s

counsel. Therefore, his statements operated as a waiver of Meyer’s speedy trial

rights. See id. We further find it relevant that two separate trial dates beyond the
                                         5

speedy trial deadline were agreed to by the State and Hodge.                   See

State v. Smith, 573 N.W.2d 14, 18 (Iowa 1997) (“A defendant may not claim a

violation of his speedy trial rights when he has acquiesced in the trial date set by

the district court.”). Consequently, the district court, in granting the motion to

dismiss, erred as a matter of law when concluding Meyer’s speedy-trial rights

were not waived. Consequently, we reverse the court’s grant of Meyer’s motion

to dismiss and remand for further proceedings.

       REVERSED AND REMANDED.